Citation Nr: 0914972	
Decision Date: 04/22/09    Archive Date: 04/29/09

DOCKET NO.  06-09 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel







INTRODUCTION

The Veteran has active duty for training service from May 9, 
1990 to November 6, 1990, and active service from September 
8, 1991 to April 8, 1992. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claim of entitlement to service connection for 
PTSD.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Additional development is needed prior to further disposition 
of the claim.

In a statement dated in August 2006, the Veteran reported 
that he has visited several different VA hospitals around the 
country, specifically, the VA hospitals in New Orleans, 
Louisiana, and Omaha, Nebraska.  The Veteran did not provide 
detailed information as to the dates of such treatment, or 
for which conditions he obtained such treatment.  Because VA 
is on notice that there are additional records that may be 
applicable to the Veteran's claim and because these records 
may be of use in deciding the claim, these records are 
relevant and should be obtained.  Bell v. Derwinski, 2 Vet. 
App. 611 (1992).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., under the criteria of DSM-IV); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. §§ 
4.125, 3.304(f) (2008).

When the evidence does not establish that a veteran is a 
combat veteran, his assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather, his alleged service stressors must be established by 
official service record or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 
Vet. App. 283 (1994).  

The Veteran contends that he has PTSD related to alleged 
service stressors in Dhahran, Saudi Arabia, in September 
1991, and in Kuwait, in October 1991, warranting service 
connection for PTSD.  See 38 C.F.R. § 3.304(f).  The 
Veteran's service personnel records indicate that was 
assigned to the 304th Light Equipment Maintenance Company 
stationed in Saudi Arabia from September 18, 1991 to April 3, 
1992.  The Veteran's military occupational specialty is 
listed as generator equipment repair.  The Veteran's service 
personnel records show no awards or decorations for combat 
service.  Additionally, the Veteran's service treatment 
records are negative for a psychiatric disorder.

Post-service private and VA treatment records show that the 
Veteran has received psychiatric treatment, and that he was 
diagnosed with PTSD by the VA in March 2005.

The Veteran's claim has been denied on the basis that his 
alleged stressors have not been verified.  In an April 2005 
statement the Veteran described the high level of stress he 
felt while he was at the Khobar Towers in Dhahran, Saudi 
Arabia in September 2001, and bombs were going off on a daily 
basis.  The Veteran reported that sirens would go off, and he 
would have to put on his protective equipment.  The Veteran 
further described traveling from Dhahran, Saudi Arabia to 
King Khalid Military City (Emerald City), Saudi Arabia in 
October 1991, going through check points and observing dead 
Iraqi soldiers still sitting in tanks and cars that had been 
bombed.  The Veteran reported that after he left Saudi Arabia 
and was assigned to work in Kuwait in October 1991, he 
witnessed Marines diffusing land mines on a daily basis.  
During VA examination in March 2005, the Veteran reported 
that the Khobar Towers were hit by a scud missile, and that 
service members had to put on their protective gear to 
prepare for a chemical attack and hit the bunkers for cover.  
Also during this instance of treatment, the Veteran described 
witnessing a Marine hit five land mines in Kuwait, while 
driving an armored vehicle.  The Veteran reported that the 
Marine was extracted and medically evacuated to a field 
hospital in Kuwait.  These are stressors that may be capable 
of verification, and an attempt at verification may be made 
on this basis.  See Pentecost v. Principi, 16 Vet. App. 124 
(2002) (mortar/rocket attack may in some cases be a 
satisfactory stressor for PTSD).  

From a review of the record, the Veteran is not currently 
shown to have engaged in combat.  Thus, the alleged stressors 
must be verified by official service records or other 
credible supporting evidence.  38 C.F.R. § 3.304(f); Cohen v. 
Brown, 10 Vet. App. 128 (1997).  Because no attempt to verify 
stressors through the United States Army & Joint Services 
Records Research Center (JSRRC) has yet been made, the RO 
should attempt to verify the listed stressors through JSRRC.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran to clarify if 
he has received treatment, either at a 
VA facility or a non-VA facility, as to 
his psychiatric condition at any time 
before 2003.  Specifically, ascertain 
if, and when, the Veteran received VA 
treatment for his psychiatric condition 
at the VA Medical Centers in New 
Orleans, Louisiana, and Omaha, 
Nebraska.  If a positive response is 
received, obtain and associate with the 
claims file such records.  If a 
negative response is received from the 
Veteran, or from any treatment 
facility, the claims file should be 
properly documented in this regard.

2.  Provide the Veteran with an 
additional opportunity to submit 
evidence describing his in-service 
stressors with a greater degree of 
specificity in an effort to assist 
verification efforts.  The Veteran 
should be advised that this information 
is necessary to obtain supportive 
evidence of the claimed stressful 
events in service and that he must be 
as specific as possible, because 
without such details an adequate search 
for verifying information cannot be 
conducted.  

Specifically, the Veteran should be 
asked to provide his unit assignments 
and specific locations and dates, 
within a 60-day time frame, as to his 
claimed in-service stressors, including 
the scud missile attack on the Khobar 
Towers in Dhahran, Saudi Arabia; the 
land mine incident in Kuwait; and the 
checkpoint or location enroute to, or 
within, the Emerald City, Saudi Arabia.  

3.  Forward the Veteran's statements of 
alleged PTSD stressors, as well as 
copies of his service personnel records 
and any other relevant evidence, to the 
United States Army & Joint Services 
Records Research Center (JSRRC).  
Request that JSRRC attempt to verify 
the alleged stressors.  If more 
detailed information is needed for such 
research, the Veteran should be given 
the opportunity to provide it.  If a 
negative response is received from 
JSRRC, the claims file must be properly 
documented in this regard.

4.  Thereafter, if, and only if one or 
more of the alleged stressors is 
verified, schedule the Veteran for a VA 
psychiatric examination for the purpose 
of ascertaining whether PTSD found 
present is related to service.

a. Prior to the examination, specify 
for the examiner the stressor or 
stressors that it is determined is/are 
established by the record, and the 
examiner must be instructed that only 
that/those event(s) may be considered 
for the purpose of determining whether 
the Veteran was exposed to one or more 
stressors in service.

b. The examiner should conduct the 
examination with consideration of the 
current diagnostic criteria for PTSD.  
The examination report should include a 
detailed account of all pathology 
present.  Any further indicated special 
studies, including psychological 
studies, should be accomplished.

c. If a diagnosis of PTSD is 
appropriate, the examiner should 
specify:  (1) whether each alleged 
stressor found to be established by the 
evidence of record was sufficient to 
produce PTSD; (2) whether the remaining 
diagnostic criteria to support the 
diagnosis of PTSD have been satisfied; 
and (3) whether there is a link between 
the current symptomatology and one or 
more of the in-service stressors found 
to be established by the record and 
found to be sufficient to produce PTSD 
by the examiner.  Any opinions 
expressed by the examiner must be 
accompanied by a complete rationale.

d. If the examination results in a 
psychiatric diagnosis other than PTSD, 
the examiner should offer an opinion as 
to the etiology of the non-PTSD 
psychiatric disorder, to include 
whether it is at least as likely as not 
that any currently demonstrated 
psychiatric disorder, other than PTSD, 
is related to the Veteran's military 
service.

The claims file must be properly 
documented regarding any notifications 
to the Veteran as to the scheduled 
examination.

5.  Then, readjudicate the Veteran's 
claim of entitlement to service 
connection for PTSD, considering any 
additional evidence added to the 
record.  If the action remains adverse 
to the Veteran, provide the Veteran, 
and his representative, with a 
Supplemental Statement of the Case and 
allow the Veteran an appropriate 
opportunity to respond thereto. 
Thereafter, return the case to the 
Board.

The Board intimates no opinion as to the outcome of this 
case. The appellant need take no action until so informed. 
The purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2008) 
failure to cooperate by not attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).




(CONTINUED ON THE NEXT PAGE)
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




